TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00391-CR
NO. 03-05-00392-CR




Domingo Estrada, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
NOS. 29204 & 31343, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Domingo Estrada appeared with counsel at a hearing ordered by this Court
and announced that he no longer desires to prosecute these appeals.  See Tex. R. App. P. 38.8(b),
42.2(a).  The appeals are dismissed.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   February 3, 2006
Do Not Publish